             Case 2:16-cr-00007-RSM Document 428 Filed 08/21/20 Page 1 of 2



 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
11    UNITED STATES OF AMERICA,                        No. CR16-07 RSM
12                             Plaintiff,
                                                       ORDER EXTENDING TIME FOR THE
13                        v.                           GOVERNMENT TO RESPOND TO
                                                       DEFENDANT’S MOTION TO
14    LONNIE EUGENE LILLARD,
                                                       REDUCE SENTENCE PURSUANT TO
15                             Defendant.              18 U.S.C. § 3582(c)(1)(A)
16
17          THIS MATTER comes before the Court on the government’s motion to extend
18 time to respond to the defendant’s motion to reduce sentence pursuant to 18 U.S.C. §
19 3582(c)(1)(A). Having considered the record and files herein, the Court finds that based
20 upon the motion of the government and for good cause shown,
21 / / /
22 / / /
23
24
25
26
27
28
     United States v. Lillard / CR16-07 RSM                             UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Order to Extend Response Deadline - 1
                                                                             SEATTLE, WA 98101
                                                                               (206) 553-7970
             Case 2:16-cr-00007-RSM Document 428 Filed 08/21/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that the government’s motion to extend time to
 2 respond is GRANTED. The government’s response brief is due on September 4, 2020.
 3 The matter is renoted for September 11, 2020.
 4
 5          Dated this 21st day of August, 2020.
 6
 7
 8
 9                                            RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
10
11
12 Presented by:
13
   /s/ Erin H. Becker
14 ERIN H. BECKER
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Lillard / CR16-07 RSM                        UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     Order to Extend Response Deadline - 2
                                                                        SEATTLE, WA 98101
                                                                          (206) 553-7970
